[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                               No. 06-13545                ELEVENTH CIRCUIT
                                                               JULY 12, 2007
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                  CLERK

                     D.C. Docket No. 02-80884-CV-DMM

BARBARA BLANKENSHIP,

                                                       Plaintiff-Appellant,

                                    versus

SMITHKLINE BEECHAM CORPORATION,

                                                       Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (July 12, 2007)

Before WILSON, PRYOR, and COX, Circuit Judges.

PER CURIAM:

      The Plaintiff, Barbara Blankenship, appeals following the grant of summary

judgment in favor of the Defendant, Smithkline Beecham Corporation.
      Blankenship presents two arguments on this appeal. First, she argues that the

district court abused its discretion in refusing to enforce the pretrial stipulation

relative to reinstatement of benefits and erred in failing to order reinstatement of her

benefits when remanding to the claims administrator. We reject these arguments for

two reasons. First, the pretrial stipulation was ambiguous when applied to a remand

order of this kind. Second, the district court did not act improperly in declining to

"reinstate" benefits payable under the Plan's second-level definition of disability

because neither the district court nor the claims administrator had determined that

Blankenship was entitled to such benefits.

      Blankenship's second argument on appeal is that the district court erred in

granting summary judgment to Smithkline. We conclude that summary judgment was

properly granted for the reasons stated in the district court's well-reasoned opinion.

(R.2-98.)

      AFFIRMED.




                                           2